 

Exhibit 10.2

 

INVESTMENT MANAGEMENT TRUST AGREEMENT

 

This Investment Management Trust Agreement (this “Agreement”) is made effective
as of October 26, 2016 by and between GTY Technology Holdings Inc., a Cayman
Islands exempted company (the “Company”), and Continental Stock Transfer & Trust
Company, a New York corporation (the “Trustee”).

 

WHEREAS, the Company’s registration statement on Form S-1, File No. 333-213809
(the “Registration Statement”) and prospectus (the “Prospectus”) for the initial
public offering of the Company’s units (the “Units”), each of which consists of
one of the Company’s Class A ordinary shares, par value $0.0001 per share (the
“Ordinary Shares”), and one-third of one warrant, each whole warrant entitling
the holder thereof to purchase one Ordinary Share (such initial public offering
hereinafter referred to as the “Offering”), has been declared effective as of
the date hereof by the U.S. Securities and Exchange Commission; and

 

WHEREAS, the Company has entered into an Underwriting Agreement (the
“Underwriting Agreement”) with Citigroup Global Markets Inc., as representative
(the “Representative”) of the several underwriters (the “Underwriters”) named
therein; and

 

WHEREAS, as described in the Prospectus, $480,000,000 of the gross proceeds of
the Offering and sale of the Private Placement Warrants (as defined in the
Underwriting Agreement) (or $552,000,000 if the Underwriters’ over-allotment
option is exercised in full) will be delivered to the Trustee to be deposited
and held in a segregated trust account located in the United States (the “Trust
Account”) for the benefit of the Company and the holders of the Ordinary Shares
included in the Units issued in the Offering as hereinafter provided (the amount
to be delivered to the Trustee (and any interest subsequently earned thereon) is
referred to herein as the “Property,” the shareholders for whose benefit the
Trustee shall hold the Property will be referred to as the “Public
Shareholders,” and the Public Shareholders and the Company will be referred to
together as the “Beneficiaries”); and

 

WHEREAS, pursuant to the Underwriting Agreement, a portion of the Property equal
to $16,800,000, or $19,320,000 if the Underwriters’ over-allotment option is
exercised in full is attributable to deferred underwriting discounts and
commissions that will be payable by the Company to the Underwriters upon and
concurrently with the consummation of the Business Combination (as defined
below) (the “Deferred Discount”); and

 

WHEREAS, the Company and the Trustee desire to enter into this Agreement to set
forth the terms and conditions pursuant to which the Trustee shall hold the
Property.

 

NOW THEREFORE, IT IS AGREED:

 

1.          Agreements and Covenants of Trustee. The Trustee hereby agrees and
covenants to:

 

(a)          Hold the Property in trust for the Beneficiaries in accordance with
the terms of this Agreement in the Trust Account established by the Trustee in
the United States at J.P. Morgan Chase Bank, N.A. and at a brokerage institution
selected by the Trustee that is reasonably satisfactory to the Company;

 

(b)          Manage, supervise and administer the Trust Account subject to the
terms and conditions set forth herein;

  

(c)          In a timely manner, upon the written instruction of the Company,
invest and reinvest the Property in United States government securities within
the meaning of Section 2(a)(16) of the Investment Company Act of 1940, as
amended, having a maturity of 180 days or less, or in money market funds meeting
the conditions of paragraphs (d)(1), (d)(2), (d)(3) and (d)(4) of Rule 2a-7
promulgated under the Investment Company Act of 1940, as amended (or any
successor rule), which invest only in direct U.S. government treasury
obligations, as determined by the Company; it being understood that the Trust
Account will earn no interest while account funds are uninvested awaiting the
Company’s instructions hereunder;

 

(d)          Collect and receive, when due, all interest or other income arising
from the Property, which shall become part of the “Property,” as such term is
used herein;

 

  

 

 

(e)          Promptly notify the Company and the Representative of all
communications received by the Trustee with respect to any Property requiring
action by the Company;

 

(f)          Supply any necessary information or documents as may be requested
by the Company (or its authorized agents) in connection with the Company’s
preparation of the tax returns relating to assets held in the Trust Account;

 

(g)          Participate in any plan or proceeding for protecting or enforcing
any right or interest arising from the Property if, as and when instructed by
the Company to do so;

 

(h)          Render to the Company monthly written statements of the activities
of, and amounts in, the Trust Account reflecting all receipts and disbursements
of the Trust Account;

 

(i)          Commence liquidation of the Trust Account only after and promptly
after (x) receipt of, and only in accordance with, the terms of a letter from
the Company (“Termination Letter”) in a form substantially similar to that
attached hereto as either Exhibit A or Exhibit B, as applicable, signed on
behalf of the Company by its Chief Executive Officer or a Co-Chief Executive
Officer, President, Chief Financial Officer or Co-Chairman of the Board of
Directors (the “Board”) or other authorized officer of the Company, and complete
the liquidation of the Trust Account and distribute the Property in the Trust
Account, including any amounts representing interest earned on the Trust Account
(less up to $100,000 to pay dissolution expenses and net of taxes payable), only
as directed in the Termination Letter and the other documents referred to
therein, or (y) upon the date which is the later of (1) 24 months after the
closing of the Offering and (2) such later date as may be approved by the
Company’s shareholders in accordance with the Company’s amended and restated
memorandum and articles of association, if a Termination Letter has not been
received by the Trustee prior to such date, in which case the Trust Account
shall be liquidated in accordance with the procedures set forth in the
Termination Letter attached as Exhibit B and the Property in the Trust Account,
including any amounts representing interest earned on the Trust Account (less up
to $100,000 to pay dissolution expenses and net of taxes payable, it being
understood that the Trustee has no obligation to monitor or question the
Company’s position that an allocation has been made for taxes payable), shall be
distributed to the Public Shareholders of record as of such date; provided,
however, that in the event the Trustee receives a Termination Letter in a form
substantially similar to Exhibit B hereto, or if the Trustee begins to liquidate
the Property because it has received no such Termination Letter by the date
specified in clause (y) of this Section 1(i), the Trustee shall keep the Trust
Account open until twelve (12) months following the date the Property has been
distributed to the Public Shareholders;

  

(j)          Upon written request from the Company, which may be given from time
to time in a form substantially similar to that attached hereto as Exhibit C (a
“Tax Payment Withdrawal Instruction”), withdraw from the Trust Account and
distribute to the Company the amount of interest earned on the Property
requested by the Company to cover any income tax obligation owed by the Company
as a result of assets of the Company or interest or other income earned on the
Property, which amount shall be delivered directly to the Company by electronic
funds transfer or other method of prompt payment, and the Company shall forward
such payment to the relevant taxing authority so long as there is no reduction
in the principal amount initially deposited in the Trust Account; provided,
however, that to the extent there is not sufficient cash in the Trust Account to
pay such tax obligation, the Trustee shall liquidate such assets held in the
Trust Account as shall be designated by the Company in writing to make such
distribution (it being acknowledged and agreed that any such amount in excess of
interest income earned on the Property shall not be payable from the Trust
Account). The written request of the Company referenced above shall constitute
presumptive evidence that the Company is entitled to said funds, and the Trustee
shall have no responsibility to look beyond said request; and

 

(k)       Upon written request from the Company, which may be given from time to
time in a form substantially similar to that attached hereto as Exhibit D (a
“Shareholder Redemption Withdrawal Instruction”), the Trustee shall distribute
to the Company the amount requested by the Company to be used to redeem Ordinary
Shares from Public Shareholders properly submitted in connection with a
shareholder vote to approve an amendment to the Company’s amended and restated
memorandum and articles of association that would affect the substance or timing
of the Company’s obligation to redeem 100% of its public Ordinary Shares if the
Company has not consummated an initial Business Combination within such time as
is described in the Company’s amended and restated memorandum and articles of
association. The written request of the Company referenced above shall
constitute presumptive evidence that the Company is entitled to said funds, and
the Trustee shall have no responsibility to look beyond said request; and

 

2 

 

 

(l) Not make any withdrawals or distributions from the Trust Account other than
pursuant to Section 1(i), (j) or (k) above.

 

2.          Agreements and Covenants of the Company. The Company hereby agrees
and covenants to:

 

(a)          Give all instructions to the Trustee hereunder in writing, signed
by the Company’s Chairman or a Co-Chairman of the Board, President, Chief
Executive Officer or a Co-Chief Executive Officer or Chief Financial Officer. In
addition, except with respect to its duties under Sections 1(i), (j) or
(k)hereof, the Trustee shall be entitled to rely on, and shall be protected in
relying on, any verbal or telephonic advice or instruction which it, in good
faith and with reasonable care, believes to be given by any one of the persons
authorized above to give written instructions, provided that the Company shall
promptly confirm such instructions in writing;

  

(b)          Subject to Section 4 hereof, hold the Trustee harmless and
indemnify the Trustee from and against any and all expenses, including
reasonable counsel fees and disbursements, or losses suffered by the Trustee in
connection with any action taken by it hereunder and in connection with any
action, suit or other proceeding brought against the Trustee involving any
claim, or in connection with any claim or demand, which in any way arises out of
or relates to this Agreement, the services of the Trustee hereunder, or the
Property or any interest earned on the Property, except for expenses and losses
resulting from the Trustee’s gross negligence, fraud or willful misconduct.
Promptly after the receipt by the Trustee of notice of demand or claim or the
commencement of any action, suit or proceeding, pursuant to which the Trustee
intends to seek indemnification under this Section 2(b), it shall notify the
Company in writing of such claim (hereinafter referred to as the “Indemnified
Claim”). The Trustee shall have the right to conduct and manage the defense
against such Indemnified Claim; provided that the Trustee shall obtain the
consent of the Company with respect to the selection of counsel, which consent
shall not be unreasonably withheld. The Trustee may not agree to settle any
Indemnified Claim without the prior written consent of the Company, which such
consent shall not be unreasonably withheld. The Company may participate in such
action with its own counsel;

 

(c)          Pay the Trustee the fees set forth on Schedule A hereto, including
an initial acceptance fee, annual administration fee, and transaction processing
fee which fees shall be subject to modification by the parties from time to
time. It is expressly understood that the Property shall not be used to pay such
fees unless and until it is distributed to the Company pursuant to Sections
1(i) through 1(j) hereof. The Company shall pay the Trustee the initial
acceptance fee and the first annual administration fee at the consummation of
the Offering. The Trustee shall refund to the Company the annual administration
fee (on a pro rata basis) with respect to any period after the liquidation of
the Trust Account. The Company shall not be responsible for any other fees or
charges of the Trustee except as set forth in this Section 2(c) and as may be
provided in Section 2(b) hereof;

 

(d)          In connection with any vote of the Company’s shareholders regarding
a merger, share exchange, asset acquisition, share purchase, reorganization or
similar business combination involving the Company and one or more businesses
(the “Business Combination”), provide to the Trustee an affidavit or certificate
of the inspector of elections for the shareholder meeting verifying the vote of
such shareholders regarding such Business Combination;

 

(e)          Provide the Representative with a copy of any Termination Letter(s)
and/or any other correspondence that is sent to the Trustee with respect to any
proposed withdrawal from the Trust Account promptly after it issues the same;

 

(f)          Unless otherwise agreed between the Company and the Representative,
ensure that any Instruction Letter (as defined in Exhibit A) delivered in
connection with a Termination Letter in the form of Exhibit A expressly provides
that the Deferred Discount is paid directly to the account or accounts directed
by the Representative on behalf of the Underwriters prior to any transfer of the
funds held in the Trust Account to the Company or any other person;

 

(g)          Instruct the Trustee to make only those distributions that are
permitted under this Agreement, and refrain from instructing the Trustee to make
any distributions that are not permitted under this Agreement; and

 

3 

 

 

(h)          Within four (4) business days after the Underwriters exercise the
over-allotment option (or any unexercised portion thereof) or such
over-allotment option expires, provide the Trustee with a notice in writing of
the total amount of the Deferred Discount, which, unless otherwise agreed
between the Company and the Representative, shall in no event be less than
$16,800,000.

 

3.          Limitations of Liability. The Trustee shall have no responsibility
or liability to:

 

(a)            Imply obligations, perform duties, inquire or otherwise be
subject to the provisions of any agreement or document other than this Agreement
and that which is expressly set forth herein;

 

(b)           Take any action with respect to the Property, other than as
directed in Section 1 hereof, and the Trustee shall have no liability to any
third party except for liability arising out of the Trustee’s gross negligence,
fraud or willful misconduct;

 

(c)          Institute any proceeding for the collection of any principal and
income arising from, or institute, appear in or defend any proceeding of any
kind with respect to, any of the Property unless and until it shall have
received instructions from the Company given as provided herein to do so and the
Company shall have advanced or guaranteed to it funds sufficient to pay any
expenses incident thereto;

 

(d)         Refund any depreciation in principal of any Property;

 

(e)          Assume that the authority of any person designated by the Company
to give instructions hereunder shall not be continuing unless provided otherwise
in such designation, or unless the Company shall have delivered a written
revocation of such authority to the Trustee;

 

(f)          The other parties hereto or to anyone else for any action taken or
omitted by it, or any action suffered by it to be taken or omitted, in good
faith and in the Trustee’s best judgment, except for the Trustee’s gross
negligence, fraud or willful misconduct. The Trustee may rely conclusively and
shall be protected in acting upon any order, notice, demand, certificate,
opinion or advice of counsel (including counsel chosen by the Trustee, which
counsel may be the Company’s counsel), statement, instrument, report or other
paper or document (not only as to its due execution and the validity and
effectiveness of its provisions, but also as to the truth and acceptability of
any information therein contained) which the Trustee believes, in good faith and
with reasonable care, to be genuine and to be signed or presented by the proper
person or persons. The Trustee shall not be bound by any notice or demand, or
any waiver, modification, termination or rescission of this Agreement or any of
the terms hereof, unless evidenced by a written instrument delivered to the
Trustee, signed by the proper party or parties and, if the duties or rights of
the Trustee are affected, unless it shall give its prior written consent
thereto;

 

(g)         Verify the accuracy of the information contained in the Registration
Statement;

 

(h)          Provide any assurance that any Business Combination entered into by
the Company or any other action taken by the Company is as contemplated by the
Registration Statement;

 

(i)          File information returns with respect to the Trust Account with any
local, state or federal taxing authority or provide periodic written statements
to the Company documenting the taxes payable by the Company, if any, relating to
any interest income earned on the Property;

 

(j)          Prepare, execute and file tax reports, income or other tax returns
and pay any taxes with respect to any income generated by, and activities
relating to, the Trust Account, regardless of whether such tax is payable by the
Trust Account or the Company, including, but not limited to, income tax
obligations, except pursuant to Section 1(j) hereof; or

 

(k)          Verify calculations, qualify or otherwise approve the Company’s
written requests for distributions pursuant to Sections 1(i), 1(j) or 1(k)
hereof.

 

4 

 

  

4.          Trust Account Waiver. The Trustee has no right of set-off or any
right, title, interest or claim of any kind (“Claim”) to, or to any monies in,
the Trust Account, and hereby irrevocably waives any Claim to, or to any monies
in, the Trust Account that it may have now or in the future. In the event the
Trustee has any Claim against the Company under this Agreement, including,
without limitation, under Section 2(b) or Section 2(c) hereof, the Trustee shall
pursue such Claim solely against the Company and its assets outside the Trust
Account and not against the Property or any monies in the Trust Account.

 

5.          Termination. This Agreement shall terminate as follows:

 

(a)          If the Trustee gives written notice to the Company that it desires
to resign under this Agreement, the Company shall use its reasonable efforts to
locate a successor trustee, pending which the Trustee shall continue to act in
accordance with this Agreement. At such time that the Company notifies the
Trustee that a successor trustee has been appointed and has agreed to become
subject to the terms of this Agreement, the Trustee shall transfer the
management of the Trust Account to the successor trustee, including but not
limited to the transfer of copies of the reports and statements relating to the
Trust Account, whereupon this Agreement shall terminate; provided, however, that
in the event that the Company does not locate a successor trustee within ninety
(90) days of receipt of the resignation notice from the Trustee, the Trustee may
submit an application to have the Property deposited with any court in the State
of New York or with the United States District Court for the Southern District
of New York and upon such deposit, the Trustee shall be immune from any
liability whatsoever; or

 

(b)          At such time that the Trustee has completed the liquidation of the
Trust Account and its obligations in accordance with the provisions of Section
1(i) hereof (which section may not be amended under any circumstances) and
distributed the Property in accordance with the provisions of the Termination
Letter, this Agreement shall terminate except with respect to Section 2(b).

 

6.          Miscellaneous.

 

(a)          The Company and the Trustee each acknowledge that the Trustee will
follow the security procedures set forth below with respect to funds transferred
from the Trust Account. The Company and the Trustee will each restrict access to
confidential information relating to such security procedures to authorized
persons. Each party must notify the other party immediately if it has reason to
believe unauthorized persons may have obtained access to such confidential
information, or of any change in its authorized personnel. In executing funds
transfers, the Trustee shall rely upon all information supplied to it by the
Company, including, account names, account numbers, and all other identifying
information relating to a Beneficiary, Beneficiary’s bank or intermediary bank.
Except for any liability arising out of the Trustee’s gross negligence, fraud or
willful misconduct, the Trustee shall not be liable for any loss, liability or
expense resulting from any error in the information or transmission of the
funds.

 

(b)          This Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of New York, without giving effect to
conflicts of law principles that would result in the application of the
substantive laws of another jurisdiction. This Agreement may be executed in
several original or facsimile counterparts, each one of which shall constitute
an original, and together shall constitute but one instrument.

 

(c)          This Agreement contains the entire agreement and understanding of
the parties hereto with respect to the subject matter hereof. Except for Section
1(i), 1(j) and 1(k) hereof (which sections may not be modified, amended or
deleted without the affirmative vote of sixty-five percent (65%) of the then
outstanding Ordinary Shares and Class B ordinary shares, par value $0.0001 per
share, of the Company, voting together as a single class; provided that no such
amendment will affect any Public Shareholder who has properly elected to redeem
his Ordinary Shares in connection with a shareholder vote to amend this
Agreement that would affect the substance or timing of the Company’s obligation
to redeem 100% of its Ordinary Shares if the Company does not complete its
initial Business Combination within the time frame specified in the Company’s
Amended and Restated Memorandum and Articles of Association), this Agreement or
any provision hereof may only be changed, amended or modified (other than to
correct a typographical error) by a writing signed by each of the parties
hereto.

 

(d)          The parties hereto consent to the jurisdiction and venue of any
state or federal court located in the City of New York, State of New York, for
purposes of resolving any disputes hereunder. AS TO ANY CLAIM, CROSS-CLAIM OR
COUNTERCLAIM IN ANY WAY RELATING TO THIS AGREEMENT, EACH PARTY WAIVES THE RIGHT
TO TRIAL BY JURY.

 

5 

 

 

(e)          Any notice, consent or request to be given in connection with any
of the terms or provisions of this Agreement shall be in writing and shall be
sent by express mail or similar private courier service, by certified mail
(return receipt requested), by hand delivery or by electronic mail:

 

  if to the Trustee, to:       Continental Stock Transfer & Trust Company   17
Battery Place   New York, New York 10004   Attn: Steven G. Nelson and Sharmin
Carter       if to the Company, to:   GTY Technology Holdings Inc.   1180 North
Town Center Drive, Suite 100   Las Vegas, Nevada 89144   Attn: Harry L. You    
  in each case, with copies to:       Winston & Strawn LLP   200 Park Avenue  
New York, New York 10166   Attn: Joel L. Rubinstein   Jrubinstein@winston.com  
    and       Citigroup Global Markets Inc.   388 Greenwich St,   New York, NY
10013    Attn.: Neil Shah   Neil.shah@citi.com       and       Weil, Gotshal &
Manges LLP     767 Fifth Avenue   New York, NY 10153   Attn.: Jennifer A. Bensch
  Jennifer.Bensch@weil.com

 

(g)          Each of the Company and the Trustee hereby represents that it has
the full right and power and has been duly authorized to enter into this
Agreement and to perform its respective obligations as contemplated hereunder.
The Trustee acknowledges and agrees that it shall not make any claims or proceed
against the Trust Account, including by way of set-off, and shall not be
entitled to any funds in the Trust Account under any circumstance.

 

(h)          Each of the Company and the Trustee hereby acknowledges and agrees
that the Representative on behalf of the Underwriters is a third-party
beneficiary of this Agreement.

 

6 

 

 

(i)          Except as specified herein, no party to this Agreement may assign
its rights or delegate its obligations hereunder to any other person or entity.

 

[Signature Page Follows]

 

7 

 

 

IN WITNESS WHEREOF, the parties have duly executed this Investment Management
Trust Agreement as of the date first written above.

 

  CONTINENTAL STOCK TRANSFER & TRUST
COMPANY, as Trustee       By: /s/ Francis E. Wolf Jr.     Name: Francis E. Wolf
Jr.     Title: Vice President       GTY TECHNOLOGY HOLDINGS INC.       By: /s/
Harry L. You     Name: Harry L. You     Title:  President & CFO

 

[Signature Page to Investment Management Trust Agreement]

 

 

 

 

SCHEDULE A

 

Fee Item  Time and method of payment  Amount  Initial set-up fee.  Initial
closing of Offering by wire transfer.  $2,000.00            Trustee
administration fee  Payable annually. First year fee payable, at initial closing
of Offering by wire transfer, thereafter by wire transfer or check.  $10,000.00 
Transaction processing fee for disbursements to Company under Section 1 
Deduction by Trustee from accumulated income following disbursement made to
Company under Section 1  $250.00  Paying Agent services as required pursuant to
Section 1(i)  Billed to Company upon delivery of service pursuant to Section
1(i)   Prevailing rates 

 

 

 

 

EXHIBIT A

 

[Letterhead of Company]

 

[Insert date]

 

Continental Stock Transfer & Trust Company 17 Battery Place New York, New
York 10004 Attn: _____________________________

 

Re:Trust Account No.       Termination Letter

 

Gentlemen:

 

Pursuant to Section 1(i) of the Investment Management Trust Agreement between
GTY Technology Holdings Inc. (the “Company”) and Continental Stock Transfer &
Trust Company (“Trustee”), dated as of __________ (the “Trust Agreement”), this
is to advise you that the Company has entered into an agreement with ___________
(the “Target Business”) to consummate a business combination with Target
Business (the “Business Combination”) on or about [insert date]. The Company
shall notify you at least forty-eight (48) hours in advance of the actual date
of the consummation of the Business Combination (the “Consummation Date”).
Capitalized terms used but not defined herein shall have the meanings set forth
in the Trust Agreement.

 

In accordance with the terms of the Trust Agreement, we hereby authorize you to
commence to liquidate all of the assets of the Trust Account on [insert date],
and to transfer the proceeds into the trust checking account in the United
States at J.P. Morgan Chase Bank, N.A. to the effect that, on the Consummation
Date, all of funds held in the Trust Account will be immediately available for
transfer to the account or accounts that the Company shall direct on the
Consummation Date (including as directed to it by the Representative on behalf
of the Underwriters (with respect to the Deferred Discount)). It is acknowledged
and agreed that the aforementioned trust checking account is a non-interest
bearing account and that while the funds are on deposit in said trust checking
account awaiting distribution, no interest will be earned.

 

On the Consummation Date (i) counsel for the Company shall deliver to you
written notification that the Business Combination has been consummated, or will
be consummated concurrently with your transfer of funds to the accounts as
directed by the Company (the “Notification”) and (ii) the Company shall deliver
to you (a) a certificate of the Chief Executive Officer or a Co-Chief Executive
Officer, which verifies that the Business Combination has been approved by a
vote of the Company’s shareholders, if a vote is held and (b) written
instruction signed by the Company with respect to the transfer of the funds held
in the Trust Account, including payment of amounts owed to public shareholders
who have properly exercised their redemption rights and payment of the Deferred
Discount to the Representative from the Trust Account (the “Instruction
Letter”). You are hereby directed and authorized to transfer the funds held in
the Trust Account immediately upon your receipt of the Notification and the
Instruction Letter, in accordance with the terms of the Instruction Letter. In
the event that certain deposits held in the Trust Account may not be liquidated
by the Consummation Date without penalty, you will notify the Company in writing
of the same and the Company shall direct you as to whether such funds should
remain in the Trust Account and be distributed after the Consummation Date to
the Company. Upon the distribution of all the funds, net of any payments
necessary for reasonable unreimbursed expenses related to liquidating the Trust
Account, your obligations under the Trust Agreement shall be terminated.

 

In the event that the Business Combination is not consummated on the
Consummation Date described in the notice thereof and we have not notified you
on or before the original Consummation Date of a new Consummation Date, then
upon receipt by the Trustee of written instructions from the Company, the funds
held in the Trust Account shall be reinvested as provided in Section 1(c) of the
Trust Agreement on the business day immediately following the Consummation Date
as set forth in the notice as soon thereafter as possible.

 

 

 

 

  Very truly yours,       GTY Technology Holdings Inc.       By:       Name:    
Title:     cc: Citigroup Global Markets Inc.  

 

 

 

 

EXHIBIT B

 

[Letterhead of Company]

 

[Insert date]

 

Continental Stock Transfer & Trust Company 17 Battery Place New York, New York
10004 Attn: ________________________________

 

  Re: Trust Account No.       Termination Letter

  

Gentlemen:

 

Pursuant to Section 1(i) of the Investment Management Trust Agreement between
GTY Technology Holdings Inc. (the “Company”) and Continental Stock Transfer &
Trust Company (the “Trustee”), dated as of __________ (the “Trust Agreement”),
this is to advise you that the Company has been unable to effect a business
combination with a Target Business (the “Business Combination”) within the time
frame specified in the Company’s Amended and Restated Memorandum and Articles of
Association, as described in the Company’s Prospectus relating to the Offering.
Capitalized terms used but not defined herein shall have the meanings set forth
in the Trust Agreement.

 

In accordance with the terms of the Trust Agreement, we hereby authorize you to
liquidate all of the assets in the Trust Account on ____________, 20___ and to
transfer the total proceeds into the trust checking account in the United States
at J.P. Morgan Chase Bank, N.A. to await distribution to the Public
Shareholders. The Company has selected __________ as the record date for the
purpose of determining the Public Shareholders entitled to receive their share
of the liquidation proceeds. You agree to be the Paying Agent of record and, in
your separate capacity as Paying Agent, agree to distribute said funds directly
to the Company’s Public Shareholders in accordance with the terms of the Trust
Agreement and the Amended and Restated Memorandum and Articles of Association of
the Company. It is acknowledged and agreed that the aforementioned trust
checking account is a non-interest bearing account and that while the funds are
on deposit in said trust checking account awaiting distribution, no interest
will be earned. Upon the distribution of all the funds, net of any payments
necessary for reasonable unreimbursed expenses related to liquidating the Trust
Account, your obligations under the Trust Agreement shall be terminated, except
to the extent otherwise provided in Section 1(j) of the Trust Agreement.

 

  Very truly yours,       GTY Technology Holdings Inc.       By:       Name:    
Title: cc:  Citigroup Global Markets Inc.  

 

 

 

 

EXHIBIT C

 

[Letterhead of Company]

 

[Insert date]

 

Continental Stock Transfer & Trust Company 17 Battery Place New York, New
York 10004 Attn: ________________________________

 

  Re: Trust Account No.        Tax Payment Withdrawal Instruction

 

Gentlemen:

 

Pursuant to Section 1(j) of the Investment Management Trust Agreement between
GTY Technology Holdings Inc. (the “Company”) and Continental Stock Transfer &
Trust Company (the “Trustee”), dated as of __________ (the “Trust Agreement”),
the Company hereby requests that you deliver to the Company $___________   of
the interest income earned on the Property as of the date hereof. Capitalized
terms used but not defined herein shall have the meanings set forth in the Trust
Agreement.

 

The Company needs such funds to pay for the tax obligations as set forth on the
attached tax return or tax statement. In accordance with the terms of the Trust
Agreement, you are hereby directed and authorized to transfer (via wire
transfer) such funds promptly upon your receipt of this letter to the Company’s
operating account at:

 

 [WIRE INSTRUCTION INFORMATION]     Very truly yours,       GTY Technology
Holdings Inc.       By:       Name:     Title:     cc:  Citigroup Global Markets
Inc.  

 

 

 

 

EXHIBIT D

 

[Letterhead of Company]

 

[Insert date]

 

Continental Stock Transfer & Trust Company 17 Battery Place New York, New
York 10004 Attn: ________________________________

 

  Re: Trust Account No.       Shareholder Redemption Withdrawal Instruction

 

Gentlemen:

 

Pursuant to Section 1(k) of the Investment Management Trust Agreement between
GTY Technology Holdings Inc. (the “Company”) and Continental Stock Transfer &
Trust Company (the “Trustee”), dated as of __________ (the “Trust Agreement”),
the Company hereby requests that you deliver to the Company $___________   of
the principal and interest income earned on the Property as of the date hereof.
Capitalized terms used but not defined herein shall have the meanings set forth
in the Trust Agreement.

 

The Company needs such funds to pay its public shareholders who have properly
elected to have their Ordinary Shares redeemed by the Company in connection with
a shareholder vote to approve an amendment to the Company’s amended and restated
memorandum and articles of association that would affect the substance or timing
of the Company’s obligation to redeem 100% of its public Ordinary Shares if the
Company has not consummated an initial Business Combination within such time as
is described in the Company’s amended and restated memorandum and articles of
association. As such, you are hereby directed and authorized to transfer (via
wire transfer) such funds promptly upon your receipt of this letter to the
Company’s operating account at:

  

[WIRE INSTRUCTION INFORMATION]     Very truly yours,       GTY Technology
Holdings Inc.       By:       Name:     Title:     cc:  Citigroup Global Markets
Inc.  

 

 

 